Title: Abigail Adams to John Adams, 27 May 1794
From: Adams, Abigail
To: Adams, John


          
            Quincy 27 May 1794
          
          Thanks to the Father of the Rain, and the Bountifull dispencer of the dews of Heaven, who has plentifully waterd the dry and thirsty Earth. the Fields recover their verdure, and the little Hills rejoice. the drooping vine rears its head and the witherd flower Blooms anew.
          
            “join every living soul,
            Beneath the spacious temple of the sky,
            In adoration join; and, ardent raise
            one general song! To Him ye vocal gales
            Breathe soft, whose spirit in your freshness
            Breathes:
            
            Soft rool your insense, herbs, and fruits and flowers
            In mingled clouds to Him; whose sun exalts
            whose Breath perfumes you, and whose pencil
            paints”
          
          Indeed my dearest Friend it would rejoice your Heart to behold the change made in the appearene of all Nature, after one of our old fashiond Election storms as we used to term them. I hope we may be further blessd by repeated showers.
          I this day received yours of the 19th of May. I know not what became of the letter you mention. such a one there was, nor do I recollect a Syllable of its contents, excepting asking your advise about the land which was the peice owned formerly by Margeret vesey. I had 72 pounds bid for it, but it sold at 60 dollers pr acre and was purchased by dr Phips— I also mentiond that the Name of Adams might be supposed in high estimation, since by the returns received we had reason to suppose that our Govenour & Leiut Govenour were of that Name, but one & the same Man. your Brother too had that day been chosen Rep’ve for this Town of which I informd you, but do not recollect any thing further. I might write a string of Blessings upon the Democrats their clubs—&c but as nothing I could say of them is more than they merrit, they are welcome to make the most of it, and Chronical it, if they get it.
          “You caution our son to be reservd prudent cautious and silent” he is I believe all this. you bid him curb—his vanity. I know not whose praise would so soon tend to excite it, as one for whom he has so great respect and veneration, and whose judgment he so much relies upon— I will not say that all my Geese are swan I hope however that I have no occasion to Blush for the conduct of any of my Children. perhaps I build more expectation upon the rising Fame and Reputation of one of them, than of an other, but where much is given, much shall be required. I know their virtues and I am not blind to their failings—let him who is without cast the first stone.
          The Jacobines are very Angry that Congress leaves them at their Liberty, and permits them with their Eyes open to rush on to destruction. that they want Gaurdians is true enough, but no one obliges them to risk their property to French British or Spanish pirates
          others I believe wishd the Embargo continued from real Patriotic motives.
          
          Speculation, has been going on rapidly.
          I understand the Term impatiently yours but I had a good mind to be a little Roguish and ask a Question, but I think I will only say that I am most Patiently Your ever constant / and affectionate
          
            A Adams
          
        